PER CURIAM.
Respondent moves to dismiss the appeal from the judgment in this case on the ground of written interlineations in the transcript of the record. This is not ground for dismissing the appeal, nor was it so held in Green v. McMann, 79 Cal. 561, 21 Pac. 964.
There is also a motion to dismiss the appeal from an order allowing alimony. The order in this case is within the decision in Sharon v. Sharon, 67 Cal. 185, 7 Pac. 456, 635, 8 Pac. 709. We adhere to the ruling in that case. The certificate of the clerk of the superior court to the transcript is in all respects sufficient. Both motions are denied.